Lacy, J.,
delivered the opinion of the court.
These are appeals from a decree of the corporation court of the city of Lynchburg, rendered on the 19th day of June, 1889. In each of these cases the record shows that the amount in controversy is less in value or amount than five hundred dollars, and the Attorney-General moves to dismiss for want of jurisdiction, which will be done, for the reasons in writing filed with the record in the suit of Lawson v. Bransford, decided, this day.
Appeals dismissed.